 



Exhibit 10.1
SUPPORT AGREEMENT
February 19, 2007
Vulcan Materials Company
1200 Urban Center Drive
Birmingham, Alabama 35242
Attention: Donald M. James
Chairman and CEO
Ladies and Gentlemen:
     The undersigned (the “Shareholders,” and each a “Shareholder”) understand
that Vulcan Materials Company, a New Jersey corporation (“Vulcan”), and Florida
Rock Industries, Inc., a Florida corporation (“Florida Rock”), propose to enter
into an Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”), providing for, among other things, the Florida Rock Merger, in
which each share of common stock, par value $0.10 per share, of Florida Rock
(the “Florida Rock Common Stock”) (other than Excluded Shares) issued and
outstanding immediately prior to the Effective Time will be converted into the
right to receive, at the election of the holder thereof and subject to proration
in accordance with the Merger Agreement, the Cash Consideration or the Stock
Consideration. Capitalized terms used without definition in this letter
agreement shall have the meanings ascribed thereto in the Merger Agreement.
     Each Shareholder in its capacity as such, is entering into this letter
agreement in consideration of, and as a condition to, Vulcan’s willingness to
enter into the Merger Agreement and to consummate the transactions contemplated
thereby.
     Each Shareholder confirms its agreement with Vulcan as follows:
     1. Each Shareholder represents, warrants and agrees that (a) the total
number of shares of Florida Rock Common Stock owned, directly or indirectly,
beneficially and of record by the Shareholders, other than the Anne D. Baker
Living Trust, in the aggregate is approximately 15.5 million (b) such
Shareholder is, directly or indirectly, the record and beneficial owner of the
Specified Shares (as defined below), with sole or shared with a person or entity
that is also a party hereto, voting and dispositive power over such Specified
Shares, (b) except as set forth on Schedule II, the Specified Shares are owned
by such Shareholder free and clear of all Liens and (C) such Shareholder has the
power to vote all Specified Shares in the manner contemplated herein and that
there have been no proxies heretofore given in respect of any or all of the
Specified Shares or if given, have heretofore been revoked. “Specified Shares”
means the number of shares of Florida Rock Common Stock designated as such on
Schedule I hereto; provided that if the number of shares designated as Specified
Shares on Schedule I hereto would in the aggregate equal 10% or more of the
outstanding voting stock of

 



--------------------------------------------------------------------------------



 



Florida Rock, then Schedule I shall be adjusted so that the number of shares
designated as Specified Shares thereon would in the aggregate equal the greatest
number that represents less than or equal to 9.9% of the outstanding voting
stock of Florida Rock; provided, further, that to the extent any of the
Specified Shares are forfeited pursuant to any Lien, Baker Holdings L.P., at
Vulcan’s request, shall increase the number of its Specified Shares in an amount
equal to the number of shares so forfeited.
     2. Each Shareholder agrees that it will not, directly or indirectly, sell,
transfer, assign, pledge, encumber or otherwise dispose of any of the Specified
Shares or enter into any contract, option or other arrangement or understanding
with respect thereto (including any voting trust or agreement and the granting
of any proxy)other than: (a) pursuant to the Mergers, (b) foreclosures pursuant
to pledges or encumbrances described on Schedule I or (c) with the prior written
consent of Vulcan, or (d) as set forth on Schedule II. If so requested by
Vulcan, each Shareholder agrees that any certificates representing Specified
Shares shall bear a legend stating that they are subject to this letter
agreement.
     3. At every meeting of the shareholders of Florida Rock, called, and at
every postponement or adjournment thereof, each Shareholder irrevocably agrees
to vote the Specified Shares entitled to be voted thereat or to cause any such
Specified Shares to be voted: (i) in favor of approval of the Merger Agreement,
and (ii) against (A) any proposal made in opposition to approval of the Merger
Agreement or in competition or inconsistent with the Mergers or any other
transaction contemplated by the Merger Agreement, (B) any Acquisition Proposal,
(C) any change in the management or board of directors of Florida Rock (other
than in connection with the transactions contemplated by the Merger Agreement),
(D) any action or agreement that would result in a breach of any representation,
warranty, covenant or agreement or any other obligation of Florida Rock under
the Merger Agreement or of such Shareholder under this letter agreement and
(E) any other action or proposal involving Florida Rock that could reasonably be
expected to prevent, impede, interfere with, delay, postpone or adversely affect
the Mergers. The obligations of each Shareholder specified in this paragraph 3
shall apply whether or not (x) the Board of Directors of Florida Rock shall have
effected a Change in Florida Rock Recommendation, or (y) Florida Rock breaches
any of its representations, warranties, agreements or covenants set forth in the
Merger Agreement.
     4. Each Shareholder agrees to make Stock Elections with respect to the
number of Specified Shares set forth on Schedule I hereto.
     5. Each Shareholder represents and warrants that there is, as of the date
hereof, and as of the Closing Date there will be, no binding commitment or
present plan or intention to sell, exchange or otherwise dispose of any of the
Holdco Common Stock that such Shareholder will receive pursuant to or in
connection with the Florida Rock Merger.
     6. Each Shareholder represents and warrants that (a) it has all necessary
power and authority to enter into this letter agreement; (b) this letter
agreement has been duly authorized, executed and delivered by such Shareholder
and is enforceable

 



--------------------------------------------------------------------------------



 



against such Shareholder in accordance with its terms; and (c) neither the
execution or delivery of this Agreement nor the consummation by such Shareholder
of the transactions contemplated hereby will violate any provisions of any
statute, law, ordinance, regulation, rule, code or other requirement of a
Governmental Entity or any order, injunction, decree or judgment applicable to
such Shareholder or any contract, agreement or other commitment to which such
Shareholder is a party or by which such Shareholder or any of such Shareholder’s
properties or assets (including such Shares and Derivative Securities) is bound,
other than such violations of contracts, agreements or commitments as would not
prevent, impede or delay the performance by such Shareholder of its obligations
hereunder or impose any liability or obligation on the Company or any
Subsidiaries or Affiliates thereof.
     7. This letter agreement shall terminate upon the earlier to occur of
(a) the termination of the Merger Agreement in accordance with its terms or
(b) the Effective Time; provided, that termination shall not prevent any party
from seeking remedies against any other party hereto for breach of this letter
agreement.
     8. This agreement shall be governed by, and construed in accordance with,
the laws of the State of New York, without giving effect to principles of
conflict of laws. This letter agreement may be executed in counterparts, each of
which when executed shall be deemed to be an original but all of which when
taken together shall constitute one and the same agreement.
     9. Each Shareholder recognizes and acknowledges that a breach by it of any
covenants or agreements contained in this letter agreement will cause Vulcan to
sustain damages for which it would not have an adequate remedy at law for money
damages, and therefore each Shareholder agrees that in the event of any such
breach, Vulcan shall be entitled to specific performance of such covenants and
agreements and injunctive and other equitable relief in addition to any other
remedy to which it may be entitled, at law or in equity.
     10. The effectiveness of this letter agreement shall be conditioned upon
the execution and delivery of the Merger Agreement by Vulcan and Florida Rock.
     11. Each Shareholder agrees that this letter agreement and the obligations
hereunder shall attach to the Specified Shares and shall be binding upon any
person or entity to which legal or beneficial ownership of the Specified Shares
shall pass, whether by operation of law or otherwise. Each Shareholder
understands and acknowledges that Vulcan is entering into the Merger Agreement
in reliance upon the execution and delivery of this letter agreement by such
Shareholder.
     12. No Shareholder makes any agreement or understanding herein in such
Shareholder’s capacity as a director or officer of Florida Rock. Each
Shareholder executes this letter agreement solely in such Shareholder’s capacity
as a record and beneficial owner of Shares and nothing herein will limit or
affect any actions taken by any Shareholder or any designee of a Shareholder in
such Shareholder’s capacity as an officer or director of Florida Rock or any of
its Subsidiaries. Notwithstanding anything

 



--------------------------------------------------------------------------------



 



to the contrary contained herein, the obligations of each Shareholder specified
in this Agreement shall apply whether or not (x) the Board of Directors of
Florida Rock shall have effected a Change in Florida Rock Recommendation, or
(y) Florida Rock breaches any of its representations, warranties, agreements or
covenants set forth in the Merger Agreement.
[SIGNATURE PAGES FOLLOW]

 



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly states the understanding
between us and you by signing and returning to us a counterpart hereof.

              Very truly yours,
 
            BAKER HOLDINGS, L.P.,
 
            by:BAKER INVESTMENT HOLDINGS,
INC., as general partner
 
       
 
  by:   /s/ John D. Baker, II
 
       
 
      John D. Baker, II, President
 
            EDWARD L. BAKER LIVING TRUST
 
       
 
  by:   /s/ Edward L. Baker
 
       
 
      Edward L. Baker, as trustee
 
            EDWARD L. BAKER
 
       
 
  by:   /s/ Edward L. Baker
 
       
 
      Edward L. Baker
 
            JOHN D. BAKER II LIVING TRUST
 
       
 
  by:   /s/ John D. Baker, II
 
       
 
      John D. Baker II, as trustee
 
            ANNE D. BAKER LIVING TRUST
 
       
 
  by:   /s/ Anne D. Baker
 
       
 
      Anne D. Baker, as trustee

 



--------------------------------------------------------------------------------



 



Confirmed as of the date
first above written:
VULCAN MATERIALS COMPANY

         
By:
  /s/ Donald M. James    
 
       
 
  Name: Donald M. James    
 
  Title: Chairman and Chief Executive Officer    



 



--------------------------------------------------------------------------------



 



SCHEDULE I

                                        Stock Election   Shareholder Name  
Specified Shares       Shares
1. Baker Holdings, L.P.
    2,855,838           2,855,838  
 
                   
2. Edward L. Baker
                   
 
                   
a. Edward L. Baker Living Trust—Trustee
    326,354           188,644  
 
                   
b. Edward L. Baker
    50,934         0  
 
                   
3. John D. Baker II
                   
 
                   
a. John D. Baker II Living Trust —Trustee
    2,725,181           1,362,591  
 
                   
4. Anne Baker
                   
 
                   
a. Anne D. Baker Living Trust
    517,657           258,829  
 
                   
Total
    6,475,964           4,665,902  

*     Redacted

 